UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATIONAND NOTICE OF TERMINATION OF REGISTRATIONUNDER SECTION 12(g) OF THE SECURITIESEXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-49955 Watair Inc. (Exact name of registrant as specified in its charter) 134-9663 Santa Monica Blvd., Beverly Hills, CA 90210877-602-8985 (Address, including zip code, and telephone number, including area code, ofregistrant's principal executive offices) Common Stock, par value $.0001 per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reportsunder section 13(a) or 15(d) remains) Pleaseplace an X in the box(es) todesignatetheappropriaterule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) x Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 120. Pursuant to the requirements of the Securities Exchange Act of 1934 (Name of registrant as specified in charter) has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: November 13, 2013 By:/s/Robert Rosner, Chief Executive Officer Instruction:Thisform isrequiredby Rules12g-4,12h-3and 15d-6 of the General Rules andRegulationsunder theSecuritiesExchange Act of 1934. The registrantshall file with the Commission three copies of Form 15, one of which shall be manually signed.It may be signed by an officer of the registrant,by counsel or by any other duly authorized person. The name and title of the person signing the form shall be typed or printed under the signature.
